Case 4:16-cr-40022-SOH Document 108                Filed 04/06/21 Page 1 of 1 PageID #: 456




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                   Case No. 4:16-cr-40022-1

DEMETRIUS ALLAH STANLEY                                                             DEFENDANT

                                              ORDER

       Before the Court is a Motion for Jail Time Credit filed by Basil Abdul Rasheed on behalf

of his son, Detrius Allah Stanley. ECF No. 107. In the motion, Rasheed asks for the Court to

award Stanley credit for “time served prior to trial.” ECF No. 107. The motion is signed by

Rasheed and not Stanley. Upon consideration, the Court finds that the motion (ECF No. 107)

should be stricken from the record because Rasheed cannot file a motion on behalf of his son. See

28 U.S.C. § 1654; see also Steele v. City of Bemidji, 257 F.3d 902, 905 (a non-lawyer may not

represent another person or entity in federal court). Accordingly, the Clerk of Court is directed to

strike the instant motion from this action.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
